internal_revenue_service number release date index number ----------------------- --------------------------------- --------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ---------------- telephone number -------------------- refer reply to cc psi b03 plr-123773-16 date date legend x -------------------------- ----------------------------------------------------- y ---------------------------------------------------- ------------------------------ m n o country year -------------------------------------------- --------------------------------------------------------------------- --------------------------------------------- ----------- ------ name ------------------------------------------------------------------------------------------ -------------------------------------------------------------------------------------------------------------------- date1 date2 date3 --------------------- --------------------- ----------------------- dear ---------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling concerning entity plr-123773-16 classification under sec_7701 of the internal_revenue_code code along with other related rulings under sec_367 sec_1443 and sec_4948 of the code the information submitted states that x was formed under the laws of country in year x represents that it is a tax-exempt_entity in country organized and operated exclusively for exempt purposes x further represents that it obtained a determination from the internal_revenue_service that it is an organization exempt from u s taxation under sec_501 of the code and as a private_foundation x files form_990-pf return of private_foundation or sec_4947 nonexempt_charitable_trust treated as a private_foundation each year x possesses a u s investment portfolio that is not held directly but rather through y an investment vehicle of a type referred to as name in country according to the submission y is structured in a three-way contractual arrangement x is the sole investor in y whose assets are managed by m a resident of country with the actual funds held by a custodian in country up to and including date3 the custodian was n and thereafter the custodian has been o it is x’s understanding and belief that m is a wholly-owned subsidiary of n which is a financial_institution in country while y’s assets are nominally owned by m its assets and liabilities are segregated from the general assets and liabilities of m so that neither are imputed to the other nor are the assets and liabilities of different funds held by m imputed to one another under the laws of country x is the sole unit-holder in this arrangement with all earnings ultimately beneficially owned by x subject_to typical management and custodial fees paid to the asset manager and custodian while it is possible for x to transfer a portion of its interests in y to third parties it has never done so nor does it have any intention of doing so in the foreseeable future x holds and has held u s investments in y for all the years subject_to this request n and o are qualified intermediaries that withhold u s taxes on their clients’ investments for which they serve as custodian and n and o have withheld u s tax under certain provisions of chapter_3 of the code on all u s source dividends_paid to y for all the years subject_to this request thus x’s u s stock investments have effectively been subject_to tax generally at the reduced_rate on dividends under the country treaty applicable to names resident in country despite x’s tax-exempt status under sec_501 of the code x represents that y has not filed any u s federal_income_tax returns however in preparation of seeking this ruling y filed and obtained an employer_identification_number ein indicating its entity classification for that purpose as a corporation y provided the ein to n and o which used this number to separate out the withholding amounts for y from the withholding_rate_pool of which it was a part and filed or intend to file form 1042-s foreign person’s u s source income subject_to_withholding to plr-123773-16 separately report the amounts of u s dividends returns of capital and u s tax withheld with respect to y x represents that x has been relying on m as the manager of a large portion of x’s international investments to take appropriate steps to minimize x’s taxes given x’s limited experience with the u s tax regime x did not realize that m was not taking into account the exemption from income_tax available to x under sec_501 m which was simultaneously managing a variety of funds with a diverse pool of investors subject_to tax did not attempt to reduce the withholding rate on portfolio dividends_paid by x’s u s stock investments below the reduced withholding rate on dividends under the country treaty x further represents that y is a foreign_business_entity that is eligible to elect to be disregarded as an entity separate from its owner for federal_income_tax purposes a disregarded_entity effective date2 however an entity classification election to treat y as a disregarded_entity effective date2 was not timely filed x further represents that the deemed liquidation of y as of date1 pursuant to sec_301_7701-3 and sec_301_7701-3 does not include any property used by y in the conduct of a u s trade_or_business as described in sec_1 c i y was not engaged in any u s trade_or_business as of that date in addition x represents that y did not own any u s real_property interests within the meaning of sec_897 as of date1 rulings requested beginning on date2 y will not be treated as an entity separate from its owner x for purposes of chapter of the code to the extent this ruling depends on x filing an election on behalf of y to treat y as a disregarded_entity x seeks a ruling under sec_301_9100-3 to make a late entity classification election on behalf of y to treat y as a disregarded_entity beginning on date2 the income and assets of y will be reported as income and assets of x and such income will share x’s statutory exemption from federal_income_tax x will report and pay the sec_4948 excise_tax of percent on u s source gross_investment_income of y beginning on date2 any amounts of tax withheld from y under chapter_3 or chapter_4 of the code will be refundable credits counted in determining x’s liability for income and excise_taxes and entitlement of refunds and neither x nor y will realize any taxable gain in connection with any deemed_distribution of assets from y to x that may result from the entity classification election to treat y as a disregarded_entity effective date2 plr-123773-16 ruling sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes elections are necessary only when an eligible_entity does not want to be classified under the default classification or when an eligible_entity chooses to change its classification sec_301_7701-3 provides the default classification for an eligible_entity that does not make an election sec_301_7701-3 provides that unless the entity elects otherwise a foreign eligible_entity is a a partnership if it has two or more members and at least one member does not have limited_liability b an association if all members have limited_liability or c disregarded as an entity separate from its owner if it has a single owner that does not have limited_liability under sec_301_7701-3 a foreign eligible_entity has limited_liability if the member has no personal liability for the debts or claims against the entity by reason of being a member sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 entity classification election with the appropriate service_center under sec_301 c iii this election will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified the date specified on form_8832 cannot be more than days prior to the date on which the election is filed and no more than months after the date the election is filed sec_301_7701-3 provides in general that an election made under sec_301_7701-3 must be signed by a each member of the electing entity who is an owner at the time the election is filed or b any officer manager or member of the electing entity who is authorized under local law or the entity’s organizational documents to make the election and who represents to having such authorization under penalties of perjury sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 provides that the term regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register plr-123773-16 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-2 provides the rules governing automatic_extension of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when a taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to file a form_8832 entity classification election on behalf of y with the appropriate service_center to treat y as a disregarded_entity effective date2 a copy of this letter should be attached to the form_8832 if x files a form_8832 on behalf of y to treat y as a disregarded_entity effective date2 y will be treated as a disregarded_entity for purposes of chapter of the code beginning on date2 this election will have no effect on y’s status under the laws of country or for purposes of its eligibility to claim treaty benefits under the country treaty with respect to u s source dividends with respect to the income of y x has not been entitled and will not become entitled to claim any treaty benefits under the country treaty by reason of this election because it will not derive the items of u s source income paid to y see sec_1_894-1 and article general scope of the country treaty ruling sec_4948 provides that in lieu of the tax imposed by sec_4940 there is hereby imposed for each taxable_year on the gross_investment_income within the meaning of sec_4940 derived from sources within the united_states within the meaning of sec_861 by every foreign organization which is a private_foundation for the taxable_year a tax equal to percent of such income sec_53_4948-1 provides for imposition on the gross_investment_income derived from sources within the united_states by every foreign organization which is a private_foundation within the meaning of sec_509 and the regulations thereunder and exempt from taxation under sec_501 for the taxable_year a tax equal to percent of such income the tax is reported on form_990-pf and paid annually for the taxable_year at the time prescribed for filing such annual return determined without regard to any extension of time for filing for purposes of this section the term foreign organization means any organization which is not described in sec_170 plr-123773-16 based on the foregoing if x files a form_8832 on behalf of y to treat y as a disregarded_entity effective date2 we conclude that the income and assets of y will be reported as income and assets of x for purposes of the code and such income will be exempt from federal_income_tax beginning on date2 provided x maintains its status as an organization exempt from u s taxation under sec_501 and as a private_foundation under sec_509 on and after date2 x will include y’s income in determining x’s u s source gross_investment_income subject_to the sec_4948 excise_tax of percent on or after date2 ruling sec_1443 provides that in the case of income of a foreign organization subject_to the tax imposed by sec_4948 chapter_3 of the code shall apply except that the deduction and withholding shall be at a rate of percent and shall be subject_to such conditions as may be provided under regulations prescribed by the secretary sec_1_1443-1 provides that a withholding_agent withholding the percent amount pursuant to sec_1_1443-1 shall treat such withholding as withholding under sec_1441 or sec_1442 for all purposes including reporting of the payment on a form_1042 annual withholding_tax return for u s source income of foreign persons and a form 1042-s foreign person’s u s source income subject_to_withholding pursuant to sec_1_1461-1 and c sec_1_1443-1 also provides that the foreign private_foundation shall treat the 4-percent withholding as withholding under sec_1441 or sec_1442 including for purposes of claims for refunds or credits for purposes of the requirement to withhold under sec_1441 sec_1_1441-1 provides that a payment to a wholly-owned entity that is a disregarded_entity is treated as a payment to the single owner sec_33 allows the amount of tax withheld at source under subchapter_a of chapter_3 of the code as a credit against tax imposed by subtitle a sec_1 a provides that the refund_or_credit of an overpayment_of_tax that has actually been withheld at the source under chapter_3 shall be made to the taxpayer from whose income the amount of such tax was in fact withheld based on the foregoing if x files a form_8832 on behalf of y to treat y as a disregarded_entity effective date2 and x maintains its status as an organization exempt from u s taxation under sec_501 and as a private_foundation under sec_509 on and after date2 we conclude that x as the entity treated as receiving the income for u s income_tax purposes paid to y including income paid to n and o for y’s account may claim credit for the tax previously withheld under chapter_3 on this income for a taxable plr-123773-16 year against any u s income_tax_liability of x or excise_tax liability of x under sec_4948 x may claim a refund to the extent the withholding results in an overpayment for a taxable_year of x any claim for overpayment of such tax must comply with the requirements of sec_301_6402-3 and is subject_to the provisions for excess_credits under sec_33 that are specified in sec_6401 a copy of this letter should be attached to a tax_return for which x claims such credit or refund with respect to the taxes withheld under chapter_3 that are described earlier in this letter x may also claim credit for the amount of any_tax withheld under sec_1443 for the current or future taxable_year of x on gross_investment_income from u s sources paid to y against x’s excise_tax liability under sec_4948 x will not be entitled to claim an exemption from the excise_tax under the country treaty however because the payment to y is a payment to an entity specifically identified in the country treaty as a resident the effect of which is that only y is treated as deriving the items of income for purposes of applying the country treaty see sec_1_894-1 in addition private_foundation_excise_taxes are not covered taxes for purposes of the country treaty see article taxes covered of the country treaty ruling sec_337 provides that no gain_or_loss shall be recognized to the liquidating corporation on the distribution to the 80-percent_distributee of any property in a complete_liquidation to which sec_332 applies sec_367 provides that in the case of any liquidation to which sec_332 applies except as provided in regulations sec_337 and b shall not apply where the 80-percent_distributee as defined in sec_337 is a foreign_corporation therefore absent an exception in the regulations under sec_367 a corporation must recognize gain_or_loss on a liquidating_distribution to an 80-percent foreign_distributee in general domestic liquidating corporations must recognize gain whereas foreign liquidating corporations with certain exceptions generally are not required to recognize gain pursuant to sec_367 see sec_1_367_e_-2 and sec_1_367_e_-2 exceptions to the general_rule of nonrecognition in the case of a foreign liquidating corporation include distributions of property used in the conduct of a u s trade_or_business or distributions of u s real_property interests see sec_1_367_e_-2 in this case the liquidating corporation y is not a domestic_corporation in addition the deemed liquidation of y as of date1 pursuant to sec_301_7701-3 and sec_301_7701-3 does not include any property used by y in the conduct of a u s trade_or_business as described in sec_1_367_e_-2 y was not engaged in any u s trade_or_business as of that date in addition y did not own any u s real_property interests within the meaning of sec_897 as of date1 plr-123773-16 based on the foregoing if x files a form_8832 on behalf of y to treat y as a disregarded_entity effective date2 we conclude that neither x nor y will realize any taxable gain in connection with any deemed_distribution of assets from y to x that may result from the entity classification election to treat y as a disregarded_entity effective date2 the rulings contained in this letter are contingent on x filing within days from the date of this letter to the extent necessary or appropriate all required federal_income_tax returns and information returns including amended returns consistent with the relief granted in this letter a copy of this letter should be attached to any such returns except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the internal_revenue_code and the regulations thereunder the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to x’s authorized representative sincerely associate chief_counsel passthroughs special industries by __________________________ bradford r poston senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
